DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the power supply control unit, clock control unit, first control unit, second control unit, module required for verification in claims 1, 7, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following structures disclosed in the specification have been identified as corresponding to the claimed functions associated with the generic placeholders.

power supply control unit [Fig. 1, 2: power supply control unit 122]
clock control unit [Fig. 1: clock control unit 114]
first control unit [sub CPU 102]
second control unit [main CPU 101] 
module required for verification [module 112; para. 0028: “With respect to the module 112, a circuit of the module 112 is used at the time of the verification processing to output a control signal to an LED connected to the ASIC 100.”; para. 0029: “An LED 123 is controlled to be turned on or turned off by an LED control signal from the module 112.  In the present embodiment, when it is determined as a result of the verification processing of validity that boot data for the main CPU 101 has not changed, the LED 123 is maintained in a turned-off state that is a default state.  On the other hand, when it is determined that the boot data has changed, the LED 123 is changed from a turned-off state to a turned-on state to notify a user of the determination result.”]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

power supply control unit and clock control unit: Power supply control units and clock control units are ordinarily understood has having sufficiently definite meaning as the names of structures that perform the associated functions (power control and clock control, respectively), even when the term covers a broad class of structures or identifies the structures by their function (MPEP 2181(I)(A)).  However, in this case, the associated functions are not typical functions performed by conventional power supply control units and clock control units.  Claim 1 recites that the power supply control unit and clock control unit perform their respective control functions while the program is verified by the first control unit.  Since the step of determining whether a program is being verified by the first control unit is not clearly associated with any other structure in the claim, it is therefore assumed that this determination is performed by the power supply control unit and/or clock control unit.  However, the specification fails to provide any teaching of structures or steps for carrying out this determination.  The power supply control unit is shown in Fig. 2 as comprising a plurality of switches and a control register, but there are no components shown as determining that the program is being verified by the first control unit.  Similar reasoning may be applied to the clock control unit.  
“first control unit that verifies validity of the program stored in the storage unit”: The specification indicates that the first control unit corresponds to sub CPU 102 of Fig. 1.  The specification fails to provide any evidence that the sub CPU is anything other than a general purpose processor.  A general purpose apart from being programmed or configured with a specific algorithm to execute the claimed function.  The specification fails to disclose any algorithm for this purpose, and therefore fails to provide adequate support for the claimed function.
“module required for verification”: The specification indicates that the claimed module for verification corresponds to module 112 of Fig. 1, which is disclosed as being a circuit that outputs a control signal to an LED.  While the specification adequately describes the behavior of this circuit with respect to its function of controlling an LED, it fails to provide any teaching of functions necessary for verification being performed by the module.  The claim language associated with this module is misleading because it indicates that the module is required for performing verification functions when it merely reports a result of the verification functions. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
	
Claims 1, 7, 13, and 14 are additionally rejected as being indefinite for the following reasons:

Claims 1, 7, 13, and 14 recite the clock control unit “stops a clock to a module not required for verification by the first control unit of the block including a module required for verification by the first control unit.”  The highlighted portion is written in such a manner that it is not entirely clear what is being claimed.  The Examiner recommends amending this limitation using language that more clearly communicates the intent.
Claims 1, 7, 13, and 14 recite a “module required for verification”.  “Module” accompanied by functional language is generally understood as being a generic placeholder that lacks sufficient structure for performing the claimed function, thereby necessitating interpretation under 35 U.S.C. 112(f).  However, the construction of this limitation makes it unclear whether this is intended.  The language is ambiguous as it merely indicates that the module is required for verification, but does not explicitly state that the module performs verification steps.  It also raises the issue of the language being misleading if the module is not used for verification processing.
Claims 1 and 7 recite a power supply control unit and a clock control unit performing respective functions while the program is verified by the first control unit.  This limitation is unclear because it implies a function being performed (determining whether the program is verified) apart from a specific structure in the claim.  

Claims 4 and 10 are rejected as being indefinite because they recite a step of returning a supply of power and a supply of a clock to the second control unit.  There is no prior step indicating that a supply of power or a clock have been disabled in the second control unit.  A return of power in this context is therefore indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merrell et al., U.S. Patent No. 9,836,637, discloses a system that employs an auxiliary processor that receives an output from a fingerprint sensor while an application processor remains in a low power mode.
Maletsky et al,. U.S. Patent Application Publication No. 2020/0151336, discloses a system with a microcontroller and a trusted device that is able to perform verification of boot code while in a reset mode.
Karaginides et al., U.S. Patent Application Publication No. 2018/0253556, discloses a system that identifies code previously stored in particular memory segments before powering down, restores the code, and performs authentication on the code prior to booting into high power mode.
Aoyagi et al., U.S. Patent Application Publication No. 2020/0151334, discloses a system with a verification unit and an execution which receive clock signals of varying frequencies according to a mode of operation, including a mode where verification of software is performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/
Primary Examiner, Art Unit 2187     
U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov